IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HERNANDO COUNTY                       NOT FINAL UNTIL TIME EXPIRES TO
SHERIFF'S OFFICE and                  FILE MOTION FOR REHEARING AND
FLORIDA SHERIFF'S                     DISPOSITION THEREOF IF FILED
WORKERS COMPENSATION,
                                      CASE NO. 1D16-949 and 16-950
      Appellants,

v.

THOMAS SCOTTI,

      Appellee.


_____________________________/

Opinion filed November 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: January 23, 2013.

James N. Mcconnaughhay, and E. Louis Stern of McConnaughhay, Coonrod, Pope,
Weaver, Stern & Thomas, P.A., Tallahassee, and David A. McCranie of
McConnaughhay, Coonrod, Pope, Weaver, Stern & Thomas, P.A., Jacksonville, for
Appellants.

Nicolette E. Tsambis of Smith, Feddeler & Smith, P.A., Lakeland, for Appellee.


PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY, and WINSOR, JJ., CONCUR.